DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (2022/0199716) in view of Xiang et al. (2021/0083144).
Re claim 1, Nakanishi discloses a substrate (12) and a pixel defining layer (23) disposed on the substrate, the pixel defining layer comprising a plurality of opening areas, and a plurality of quantum dot light emitting devices (Xb/Xr/Xg) being arranged in one-to-one correspondence with the plurality of opening areas (Fig. 1), wherein each of the plurality of quantum dot light emitting devices comprises a quantum dot light emitting layer (33), and a material of the quantum dot light emitting layer is a quantum dot material ([0060]).
Nakanishi does not disclose at least one selected from the group consisting of a material of the pixel defining layer and the quantum dot material is magnetic.
Xiang et al. disclose wherein the quantum dot material is magnetic ([0061]).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakanishi and Xiang et al. to enable the quantum dot material of Nakanishi to be magnetic material as taught in Xiang et al. in order to adjust the carrier mobility and improving the carrier injection balance and improving the luminous efficiency of the device ([0061]).
Re claim 2, One of ordinary skill in the art would have been led to the recited thickness through routine experimentation to achieve a desired device dimension, device associated characteristics and device density on the finished wafer.  
          In addition, the selection of thickness, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
          Note that the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the Applicant must show that the chosen thickness is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claim 10, Nakanishi discloses a display panel comprising the array substrate of claim 1, the display panel further comprising an encapsulation layer (6) disposed on a side of the plurality of quantum dot light emitting devices away from the substrate (12)(Fig. 1).

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pending the correction of issues outlined in the rejection above, the following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
wherein the pixel defining layer comprises a magnetic particle, and the magnetic particle comprises a first magnetic nanoparticle and an insulating layer that wraps the first magnetic nanoparticle, as recited in claim 3;
wherein the magnetic particle comprises a ferromagnetic particle, as recited in claim 4; 
wherein a surface of the insulating layer has a first cross-linking group, as recited in claim 5;
wherein a quantum dot in the quantum dot material comprises a quantum dot core, a quantum dot shell that wraps the quantum dot core, a magnetic nano layer, and a ligand, the quantum dot shell is wrapped by the magnetic nano layer, the ligand is located on an outer surface of the magnetic nano layer, and the ligand comprises a second cross-linking group, as recited in claim 6.
wherein the magnetic nano layer comprises a second magnetic nanoparticle, and a thickness of the magnetic nano layer is 1 to 3 times of a particle diameter of the second magnetic nanoparticle, as recited in claim 7.
wherein the second magnetic nanoparticle comprises a ferromagnetic nanoparticle, as recited in claim 8.
wherein the first cross-linking group and the second cross-linking group comprise at least one selected from the group consisting of an allyl group, a sulfhydryl group, an olefin, a diene, and an epoxy, as recited in claim 9.

Claims 11-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 11, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest coating a solution including magnetic particles on the substrate to form a pixel defining film; applying a first magnetic field to the substrate so that the first magnetic field acts on an area where the pixel defining layer is to be formed; and removing the pixel defining film in an area, where no magnetic field acts on, of the pixel defining film, and curing and cross-linking the magnetic particles in the pixel defining film that is remained by heating or irradiating to form the pixel defining layer including the plurality of opening areas in combination with the remaining limitations called for in claim 11.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 11. Therefore, claim 11 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 12 and 13 are also allowed as they depend from an allowed base claim.
With respect to claim 14, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest coating a solution including the quantum dot material on the substrate to form a quantum dot light emitting film; applying a second magnetic field to the substrate so that the second magnetic field acts on an area where the quantum dot light emitting layer is to be formed; removing the quantum dot light emitting film in an area, where no magnetic field acts on, of  the quantum dot light emitting film, and curing and cross-linking the quantum dot material in the quantum dot light emitting film that is remained by heating or irradiating to form the quantum dot light emitting layer; after forming the plurality of quantum dot light emitting devices, the method further comprises: forming a pixel defining layer including a plurality of opening areas on the substrate, wherein the plurality of quantum dot light emitting devices are in one-to-one correspondence with the plurality of opening areas and are located in the plurality of opening areas in combination with the remaining limitations called for in claim 14.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 14. Therefore, claim 14 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 15-17 are also allowed as it depends from an allowed base claim.


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2021/0036253, US 2020/0073169 and 2020/0052154 disclose a similar configuration and method of manufacturing an array substrate with quantum dot light emitting devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        October 17, 2022